Citation Nr: 1644368	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as secondary to radiation exposure during service.

2.  Entitlement to service connection for brain cancer, to include as secondary to radiation exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.  He passed away in May 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The VA has centralized processing of all benefit claims regarding exposure to radiation to the Jackson RO.  Following completion of the radiation claim the file was transferred back to the Sioux Falls, South Dakota RO.

In March 2015, the Board remanded the claim in order for the RO to determine whether the Veteran's spouse met the substitute party requirements under 38 C.F.R. § 3.1010 (2015), following the death of her husband.  The RO granted her motion and recognized her as a substitute party in April 2015.  Thus, the prior remand requirements were complied with, but the Board has determined, as outlined below, that another remand is necessary to further develop the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had contended that his lung cancer and brain cancer stem from his exposure to radiation during nuclear testing during his active service.  Unfortunately, the Veteran's service records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  See September 2009 Response form the NPRC.  However, the Veteran provided a December 2011 Statement in Support of Claim from one of the Airmen that he served with that supports his contention that he served in an area where nuclear testing was conducted.  A response from the Defense Threat Reduction Agency (DTRA) in June 2012, confirmed that nuclear testing was conducted near the location and at the time the Veteran served.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the Veteran, the VA has a heightened duty to assist in the development of the case, as well as heightened obligation to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the Board has determined remand is warranted for further development regarding the Veteran's potential exposure to radiation.  38 C.F.R. § 3.159.

In the instant case, the December 2011 Statement of Support was provided by a fellow service member.  Along with the statement asserting that he served with the Veteran he also included a copy of an order dated April 1955, that listed the Veteran's name and the base location.  See December 2011 Military Personnel Record.  The June 2012, DTRA letter confirmed that there was nuclear testing conducted at the location named on the order during the same timeframe that the Veteran served during the summer of 1955.  

Additionally, the Veteran submitted a map from the Nevada Division of Environmental Protection Agency that shows locations where nuclear testing was conducted.  See December 2011 Nevada Division of Environmental Protection Land Use Map.  On the map the Veteran has marked an "X" on a highway where he asserts in his December 2011 Statement in Support of Claim, that he stopped at the side of the road to watch the nuclear explosions.  He had indicated that personnel were aware that a bomb was being tested.  Utilizing the grid scale on the map, the "X" marked by the Veteran is approximately thirty miles from where the nuclear blasts would have occurred.  

Based on the foregoing evidence above, the Board has determined that additional information requests from DTRA are necessary to determine the validity of the Veteran's statements with respect to watching the nuclear testing from the roadside.   

If DTRA determines that the Veteran would have been alerted to the fact that nuclear testing was being conducted and that he could have been present on the highway during the nuclear tests then further development is warranted.  When it has been determined that (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease (here lung cancer); and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for a dose assessment.  38 C.F.R. § 3.311(a)(1).  In the Veteran's December 2011 Radiation Risk Activity Information Sheet, he asserts that he remained in the explosion area for approximately thirty minutes, therefore the radiation exposure is limited to a thirty minute time frame approximately thirty miles from the explosion. 


Accordingly, the case is REMANDED for the following action:

1. Request information DFTRA regarding the following:

a) Would personnel at Nellis Air Force Base have been aware that nuclear testing was being conducted at the Nevada Test Site (NTS)?

b)  Was the nuclear testing conducted during Operation Teapot at the Nevada Test Site (NTS) from February 18 to June 10, 1995, done above ground?

c)  Was the nuclear testing associated with Operation   PLUMBBO at the NTS from May 28 to October 22, 1957 conducted above ground?

d)  During testing in 1955 was the area of Highway 95 proximate to the test site restricted from civilian or military personnel travel?

2.  After completion of #1, if it is determined that the Veteran could have been on Highway 95 and exposed to ionizing radiation in 1955, or if it is determined that fallout from either Operation Teapot or Operation PLUMBBO could have caused exposure to the Veteran simply due to his presence at nearby Nellis Air Force Base, then the claims file should be forwarded to the Under Secretary of Health for a dose assessment.  If the exposure is deemed due to his presence on Highway 95 then such exposure should be estimated to have occurred for 30 minutes, from a distance of 30 miles from the nuclear blast.  If exposure is based on his presence at Nellis Air Force Base, then the distance from the blast should be calculated at 65 miles.  

3)  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




